DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claims 1, 2, 5, 7-9, 11-16, 22, 24, 35, 36, 60, 64, 70, 74 and 84-89 are pending in this application.



Information Disclosure Statement

The information disclosure statements (IDS) submitted on 02/16/2022 were filed after the mailing date of the Notice of Allowance on 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the Examiner and did not affect the finding of novelty and non-obviousness.

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Minxi Rao on 01/26/2022.

The application has been amended as follows: 
Cancel Claims 70 and 88-89.

Claim 22.  A method of detecting an endotoxin in a sample using a chromogenic assay, the method comprising:

b) measuring a chromogenic effect resulting from a change in the chromogenic
substrate in the presence of endotoxin in the sample;
wherein the LAL has been (i) filtered using tangential flow filtration with a 20 kDa to 50 kDa filter configured to remove a portion of its coagulogen, and then (ii) subjected to centrifugation, and
wherein the method is capable of detecting endotoxin at a concentration of 0.0005 EU/mL[[.]], 
wherein the filter is selected from the group consisting of:  polyethersulfone (mPES), polysulfone (PS) and polyethersulfone (PES).

Claim 60.  A method of making clarified limulus amebocyte lysate (LAL) substantially free of coagulogen, the method comprising:
a. centrifuging a solution derived from lysed amebocytes from Limulus polyphemus at 1000 to 3000 rpm for 2 to 15 minutes at 2 to 10°C to produce a supernatant;
b. combining the supernatant from (a) with a buffer;
c. filtering the combination from (b) using tangential flow filtration with a 20 kDa to 50 kDa filter to produce a retentate, wherein the filter is selected from the group consisting of:  polyethersulfone (mPES), polysulfone (PS) and polyethersulfone (PES);


is substantially free of coagulogen.

Claim 74.  A method of making clarified limulus amebocyte lysate (LAL) substantially free of coagulogen, the method comprising:
a. obtaining a solution derived from lysed amebocytes from Limulus polyphemus;
b. combining the solution from (a) with a buffer;
c. subjecting the combination from (b) to continuous tangential flow filtration (TFF) using a 20 kDa to 50 kDa membrane filter to produce a retentate, wherein the filter is selected from the group consisting of:  polyethersulfone (mPES), polysulfone (PS) and polyethersulfone (PES); and
d. centrifuging the retentate from (c) at greater than 20,000 x g to produce a supernatant, wherein the supernatant is clarified LAL that is substantially free of
coagulogen.

Claims 22, 24, 35, 36, 60, 64, 74 and 84-87 are allowed.

The following is an Examiner’s statement of reasons for allowance:  



order of performance of method steps and require an additional step of centrifugation after the filtration step which is not taught or suggested by the reference Patent or in the prior art.  Therefore, no nonstatutory double patenting exists. Similarly, Application No. 17/482,918, a Divisional of US 11,156,614 B2 does not provoke nonstatutory double patenting for the reasoning provided above.  

The closest prior art of record is Tanaka et al. (EP 0507952 A1)whom teaches preparation of LAL lysate by homogenizing Limulus blood cells (hemocytes} to lyse the cells, centrifuging the lysate and then filtering the lysate sample with a 0.22 µm filter (as evidenced by Aisimo [2009]) a 0.22 filter approximates a 2000 kDa molecular weight cutoff filter, and therefore would not retain coagulogen which is approximately 20 kDa, see Specification, Paragraph [00106]) to obtain a filtrate (Pg. 23, Lines 24-35), adding a chromogenic substrate (Boc-Leu-Gly-Arg-pNA} to the filtrate and then contacting the filtrate with a biological product/sample (aqueous solution of endotoxin or [1→3]β-D-glucan) and measuring the chromogenic effect (Pg. 25, Lines 35-40).  



retentate is obtained by a recited process and is therefore a product-by-process.  The claimed LAL retentate would be structurally different (have a portion of its coagulogen removed or be substantially free of coagulogen) from that of the prior art LAL lysate, which is a retentate and not a filtrate, which is silent with regard to removal of the LAL coagulogen, the filter used being too large to retain coagulogen anyway, does not specify a particular order of the filtration and centrifugation steps and does not require tangential flow filtration or utilize a filter within the claimed kDa range.

The Examiner notes that Blais et al. (US 2010/0203071 A1) discloses a method for renaturation of chimeric antigens wherein a protein mixture is filtered with tangential flow filtration (TFF) and the retentate is then centrifuged (Pg. 15, Paragraph [0151]).  
However, the above process is not directed to the preparation and use of coagulogen depleted Limulus amebocyte lysate as claimed or provide any teaching or suggestion as to why one of ordinary skill in the art would seek to apply the method of Blais et al. to the method of the closest prior art of record.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.




If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/18/2022

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653       
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653